Citation Nr: 0202695	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran had appealed two other issues, entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and entitlement to individual unemployability; however, in 
May 2001 the RO granted service connection for PTSD and 
assigned a total disability rating for it.  Therefore, given 
that these issues were granted in full, they are no longer on 
appeal.


FINDING OF FACT

The service-connected hypertensive cardiovascular disease is 
not manifested by diastolic pressure predominantly more than 
120.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hypertensive cardiovascular disease have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an evaluation in excess of 20 
percent is in order for his service-connected hypertensive 
cardiovascular disease.  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001) (VCAA).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5103A; see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regulations implementing this law were also recently 
promulgated.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish an evaluation in excess of 20 percent 
for the veteran's service-connected hypertensive 
cardiovascular disease.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) any earlier notification omissions 
that the RO may have made.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the December 1999 VA examination and medical 
opinion requested and accomplished in connection with this 
claim.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  A 
20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more, and a 
60 percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence does not more nearly 
approximate the criteria for a 40 percent rating for 
hypertension for the following reasons.  First, the medical 
evidence of record does not show that the veteran's diastolic 
readings were predominantly 120 or more.  For example, 
according to a December 1999 VA examination report the 
veteran was taking blood pressure medication, 10 milligram 
tablets a day.  Physical examination revealed the veteran's 
blood pressure was 145/92 lying down in the supine position, 
129/80 standing, and 156/107 sitting.

According to a September 1999 VA psychologist's outpatient 
note, the veteran's blood pressure was 156/100 sitting and 
165/107 standing.  This evidence fails to warrant a rating in 
excess of 20 percent.  Diagnostic Code 7101.

The remaining medical evidence of record is not relevant 
because it deals with medical problems unrelated to the 
veteran's hypertensive cardiovascular disease, and does not 
show diastolic readings predominantly 120 or higher.  

The Board has considered the veteran's April 2001 hearing 
testimony before a hearing officer at the RO, as well as his 
various written statements, but finds that this favorable 
evidence is outweighed by the evidence discussed above.  
Although the veteran testified that he received VA treatment 
for his hypertension, the related records that were obtained 
are from the veteran's VA psychologist.  As noted above, 
these records are essentially negative for treatment of the 
veteran's hypertension.  It is also important to note that 
where the determinative issue involves a medical opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
as a lay person untrained in the fields of medicine, the 
veteran is not competent to render medical opinions.  Thus, 
the Board finds that the veteran's lay opinion is outweighed 
by the medical evidence showing that his hypertension is not 
manifested by diastolic pressure predominantly 120 or higher, 
which is the criterion for an increased rating.  

Given that the diastolic readings do not predominantly exceed 
120, the Board finds that the level of disability does not 
more nearly approximate the criteria required for the next 
higher rating at this time. 38 C.F.R. § 4.7.  Consequently, 
the preponderance of the evidence is against a rating in 
excess of 20 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7101.


ORDER

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 20 percent 
disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

